UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SCOTT MERCHANT,

                                 Plaintiff,

                     -against-                                    19-CV-11122 (CM)

                                                                 CIVIL JUDGMENT
 DEPARTMENT OF HEALTH SERVICES;
 DEPARTMENT OF CORRECTIONS,

                                 Defendants.

       Pursuant to the order issued March 10, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a prisoner authorization or pay the $400.00 in filing

fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    March 10, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
